Citation Nr: 0940965	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-36 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for malaria.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.

In September 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

In December 2008, the Board remanded the current issue for 
further evidentiary development.  The requested development 
was completed, and the case has now been returned to the 
Board for further appellate action.

In its December 2008 decision, the Board also denied 
entitlement to service connection for status post removal of 
basal cell carcinoma of the right cheek, to include as a 
result of exposure to herbicides.  Because a final Board 
decision was rendered with regard to this issue, it is no 
longer a part of the current appeal.

As an additional matter, the Board previously referred the 
Veteran's claim for entitlement to service connection for 
PTSD to the RO for appropriate action.  Because it appears 
that no such action has yet been taken, this claim is once 
again REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's malaria infection in service was acute and 
transitory, and competent evidence shows that he was 
successfully treated with a medication used to prevent 
relapses.

2.  The Veteran's current symptoms (to include breathing 
problems, heat intolerance and flushes, rash, frequent chest 
colds, congestion, and fevers and chills) were not shown for 
many years after service, and the preponderance of the 
evidence indicates that such symptoms do not constitute 
malaria and are not etiologically related to his active 
service.


CONCLUSION OF LAW

The criteria for establishing service connection for malaria 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
38 C.F.R. § 3.159(b) (2009).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a November 2005 letter, the Veteran was 
provided notice regarding what information and evidence is 
needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  Letters in March 2006 and March 2009 advised 
the Veteran of how disability evaluations and effective dates 
are assigned, and the type of evidence which impacts those 
determinations.  The case was last adjudicated in June 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records, a 
VA examination report, and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by testifying at a hearing 
and providing written argument regarding his claim.  Thus, he 
was provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notices is not shown to 
have any effect on the case or to cause injury to the 
Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).




Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and malaria becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

In order to prevail on the issue of entitlement to service 
connection, there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that the malaria which he suffered from 
in service has caused him to experience current residual 
symptoms such as breathing problems, heat intolerance and 
flushes, rash, frequent chest colds, congestion, and fevers 
and chills.

Service treatment records show that the Veteran was admitted 
to a military hospital in May 1969 with a four-day history of 
chills, fever, muscle cramps, and headaches.  He tested 
positive for malaria and was treated with medication.  It was 
noted that his response to treatment was prompt and that his 
hospital course was uneventful.  He was discharged from the 
hospital after six days with a diagnosis of P. vivax malaria 
and put on light duty.  One week later, a follow-up 
examination was negative, and the Veteran was deemed fit for 
full duty.  His August 1969 separation examination is 
negative with regard to any symptoms or diagnosis of malaria.

Post-service VA treatment records are negative for any 
complaints, diagnosis, or treatment of malaria.

At his September 2008 Travel Board hearing, the Veteran 
testified that he is currently experiencing symptoms that he 
believes are residuals of the malaria that he had in service.  
Specifically, the Veteran complained of breathing problems, 
problems with heat and hot weather (to include feeling 
flustered and agitated, as well as getting hives), frequent 
chest colds and a lot of chest congestion, and chills and 
fevers (during certain times of the year).

Pursuant to the Board's December 2008 remand, the Veteran 
underwent a VA infectious diseases examination in April 2009.  
On that occasion, he reported that he first began to have 
episodes of breathing problems around 1979 or 1980.  He 
described these episodes as often occurring in hot and humid 
weather and characterized by symptoms such as a feeling of 
tightness and fluttering in his chest, trouble getting a full 
breath, facial flushing and redness, sweating, and itchy red 
patches on his body in areas with creases (such as the back 
of his legs, armpits, and neck).  He stated that these 
episodes lasted from 10 to 30 minutes, depending on how 
quickly he could cool down with liquids or by removing 
clothing, and that they occurred at a frequency of less than 
twice per month.  The Veteran also complained of suffering 
from chest colds about six times per year, with each episode 
lasting from four to five days up to two weeks.  He described 
such episodes as being accompanied by a hard dry cough, 
burning feeling of chest congestion, hoarse voice, subjective 
fevers, sinus congestion, and fatigue.

Examination in April 2009 revealed that the Veteran was not 
presently suffering from any of the aforementioned symptoms.  
A blood smear was negative for malaria.  Chest X-rays and 
pulmonary function tests yielded normal results.  The Veteran 
was diagnosed with a history of P. vivax malarial infection, 
status post treatment, with no residuals.

The April 2009 examiner reiterated that the Veteran had been 
treated for a P. vivax infection in service in 1969, had made 
a full recovery and returned to full duty, and then was 
asymptomatic for about 10 years prior to having his first 
episodes of heat intolerance, sweating, and chest tightness 
and fluttering.  While the examiner acknowledged that P. 
vivax is one of two forms of malaria with a latent stage 
potential for relapse, the examiner went on to state that the 
Veteran was properly treated for his acute malaria infection 
in service with a medication used to prevent relapses.  In 
addition, the examiner noted that most relapses occur within 
the first month after acute infection, yet the Veteran's 
symptoms did not start until a decade after infection.  
Additionally, the examiner noted that the Veteran's malarial 
infection was not mixed with another strain, and the Veteran 
was not re-exposed geographically to repetitive infections.  
Therefore, the examiner opined that the Veteran's current 
breathing problems, heat intolerance and flushes, and rash 
were not due to residual malarial infection.  With regard to 
the Veteran's frequent chest colds with subjective fevers and 
chills, the examiner concluded that these symptoms were 
consistent with frequent upper respiratory infections and 
were not related to relapses of malaria.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a current disability.  See 38 U.S.C.A. 
§ 1131 (West 2002).  In the absence of proof of present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  In the current case, the record shows that the 
Veteran has not suffered from either malaria or residuals of 
malaria at any time since his claim for service connection 
was filed in November 2005.  In the absence of such objective 
evidence, service connection for malaria must be denied.

In addition, the Board concludes that the medical findings 
are of greater probative value than the Veteran's contentions 
regarding the nature and etiology of his current symptoms.  
The only evidence supporting the Veteran's claim consists of 
his own statements.  In this regard, the Board acknowledges 
that the Veteran, as a lay person, is competent to testify as 
to his current symptoms.  However, the Veteran, as a lay 
person, is not competent to testify as to whether these 
symptoms indicate a diagnosis of malaria or whether they 
constitute residuals of his in-service malaria as such 
matters require medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions); see also see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis).  In contrast, the April 2009 VA 
examiner reviewed the claims file, thoroughly interviewed and 
examined the Veteran, and provided adequate reasoning and 
bases for the opinion that the Veteran's current symptoms do 
not constitute malaria and are not related to his active 
service.

In sum, the Board finds that the preponderance of the 
evidence indicates that the Veteran's current symptoms (to 
include breathing problems, heat intolerance and flushes, 
rash, frequent chest colds, congestion, and fevers and 
chills) were not shown for many years after service, and the 
competent and probative medical evidence has shown that such 
symptoms do not constitute malaria and are not etiologically 
related to his active service.  Accordingly, service 
connection for malaria is not warranted on any basis.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for malaria is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


